Action to recover damages for alleged wrongful taking of chattels, in violation of plaintiff’s alleged right to, possession thereof. Plaintiff moved to strike out defenses in the amended answer of respondent on the ground that they are insufficient in law, and respondent made a cross motion to dismiss the complaint as insufficient in law. Order granting respondent’s motion to dismiss the complaint and denying plaintiff’s motion to dismiss the defenses, and judgment entered thereon dismissing the complaint, unanimously affirmed, with $10 costs and disbursements. No opinion. Present— Close, P. J., Hagarty, Carswell, Johnston and Adel, JJ,.